DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims


Claims 21-24, 27, 29, 31-33, and 46-54, are presented for examination. Applicant filed a request for continued examination (RCE) on 02/28/2022 amending claims 21-22 and 31-33; and adding new claims 46-54. In light of Applicant’s amendment, Examiner has withdrawn the previous objection and the previous § 101 rejection. Examiner has, however, established new objection to claims 21 and 46; new § 112 rejection for claims 21-24, 27, 29, 31-33, and 46-54; and new § 101 rejection for claims 21-24, 27, 29, 31-33, and 46-54, in the instant Office action. 

Examiner’s Remarks


Prior Art: The claimed invention is directed to a method for user identity validation for online transactions. The prior art of record, Rados (US 7,600,676 B1) teaches generally a method for user identity validation for online transactions. The prior art, however, fails to teach: “obtaining, from the online merchant engine, content of one of the minimal data sets, wherein the content corresponds to the online transaction associated with the exception; 

Response to Arguments


Applicant argues in pages 7-8 of the Remarks:

Claim 21 (as amended) includes features arranged in a combination that improves a technology or field - namely technologies/fields that utilize identify verification based on a card security code during online transactions. In this technology/field, an online form requires a credit card holder to key in a three-digit card security code "123" shown on the back of their back of their credit card . . . If the card security code is correct, the transaction is approved. However, this technology/field is vulnerable to fraud because anyone with knowledge of the card security code can key that card security code into the online transaction.

Examiner respectfully disagrees that this renders improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), integrates the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); or renders claims patent eligible under MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations). Identifying 

Claim Objections





Claim 21 is objected to because of the following recitation: “providing an online merchant engine that completes online transaction involving user terminals.” There should be a definite article “the” before “online transaction” because “an online transaction” appears in the preamble of claim 21.

Claim 46 is objected to because of the following recitation: “[a]n apparatus to determine whether to approve an online transaction associated with an exception, the apparatus to interoperate with an online merchant engine that completes online transaction.” The second instance of “online transaction” should have a definite article “the” before it because “an online transaction” appears earlier in the preamble of claim 46.

Claim Rejections - 35 USC § 112







The following is a quotation of the second paragraph of 35 U.S.C. § 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



Claims 21-24, 27, 29, 31-33, and 46-54, are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claims 21 and 46 recite the limitation “the minimal data set” in “automatically identifying, using correlating information taken from the content of the minimal data set.” There is insufficient antecedent basis for this limitation in independent claims 21 and 46. Dependent claims 22-24, 27, 29, 31-33, and 47-54, are rejected based on their dependency. 

Claims 23 and 48 recite the limitation “the communication channel” in “a communication channel different from the communication channel used by the online merchant engine.” There is insufficient antecedent basis for this limitation in the claims 21, 23, 46, and 48.

Claims 33 and 54 recite the limitation “the online merchant” in “automatically providing the KBA question to the online merchant engine for relaying to the individual and automatically processing the reply to the KBA question from the online merchant.” There is insufficient antecedent basis for this limitation in the claims 21, 33, 46, and 54.


Claim Rejections - 35 USC § 101









35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-24, 27, 29, 31-33, and 46-54, are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  











The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., 
Conclusion of Step 1 Analysis: Therefore, claims 21-24, 27, 29, 31-33, and 46-54, are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 21-24, 27, 29, 31-33, and 46-54, however, recite an abstract idea of determining whether to approve an online transaction associated with an exception. The creation of determining whether to approve an online transaction associated with an exception, as recited in the independent claims 21 and 46 belongs to certain methods of organizing human activity (i.e., commercial interaction) that are found by the courts to be abstract ideas. The limitations in independent claims 21 and 46, which set forth or describe the recited abstract idea, are: “completing online transaction involving user terminals, wherein minimal data sets are collected from the user terminals to conduct online transactions consistent with a type of the online transactions” (claims 21 and 46), “automatically identifying, using correlating information taken from the content of the minimal data set, a profile of two or more profiles for two or more identities, respectively, of two or more individuals, respectively to match the correlating information to private information of the identified profile” (claims 21 and 46), “automatically identifying, from content of the identified profile, a knowledge-based authentication (KBA) question and answer that does not contain personally identifying information” (claims 21 and 46), 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 21 and 46 recite additional limitations: “an online merchant engine” (claims 21 and 46), “a user device” (claims 21 and 46), “a memory storing instructions” (claim 46), and “a processor” (claim 46). These additional elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Also, “obtaining content of one of the minimal data sets, wherein the content corresponds to the online transaction associated with the exception” (claims 21 and 46) limitation recites insignificant extra solution activity (for example, data gathering). These additional limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claims 21 and 46 here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a 
Conclusion of Step 2A Analysis: Therefore, independent claims 21 and 46 are non-statutory under 35 USC § 101 in view of step 2A of the test. 	














Step 2B of the Test: The additional elements of independent claims 21 and 46 (see above in Step 2A – Prong 1) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[0015] FIG. 2 shows an example of a system to support user identity validation for online transactions. In the example of FIG. 2, the system 200 includes an online merchant engine (or merchant acquiring engine) 202, a third-party validation engine 204, a credit reporting engine 206, a credit database 208 coupled to the credit reporting engine 206, and an insurance engine 210. The term "engine," as used herein, generally refers to any combination of software, firmware, hardware, or other component that is used to effectuate a purpose.

[0016] In the example of FIG. 2, the online merchant engine 202, the third-party validation engine 204, the credit reporting engine 206, and the insurance engine 210 are operable to provide services on behalf of an online merchant, a third party validator, a credit reporting agency, and an insurer, respectively, via one or more hosting devices (hosts). Here, a host can be a computing device, a communication device, a storage device, or any electronic device capable of running software. For non-limiting examples, a computing device can be but is not limited to, a laptop PC, a desktop PC, a tablet PC, or a server machine. A storage device can be but is not limited to a hard disk drive, a flash memory drive, or any portable storage device. A communication device can be but is not limited to a mobile or cellular phone.

[0036] One embodiment may be implemented using a conventional general purpose or a specialized digital computer or microprocessor(s) programmed according to the teachings of the present disclosure, as will be apparent to those skilled in the computer art. Appropriate software coding can readily be prepared by skilled programmers based on the teachings of the present disclosure, as will be apparent to those skilled in the software art. The Patent Application 14 Docket No. 129009-217742skilled in the art.

[0037] One embodiment includes a computer program product which is a machine readable medium (media) having instructions stored thereon/in which can be used to program one or more computing devices to perform any of the features presented herein. The machine readable medium can include, but is not limited to, one or more types of disks including floppy disks, optical discs, DVD, CO-ROMs, micro drive, and magneto-optical disks, ROMs, RAMs, EPROMs, EEPROMs, DRAMs, VRAMs, flash memory devices, magnetic or optical cards, nanosystems (including molecular memory ICs), or any type of media or device suitable for storing instructions and/or data. Stored on any one of the computer readable medium (media), the present invention includes software for controlling both the hardware of the general purpose/specialized computer or microprocessor, and for enabling the computer or microprocessor to interact with a human user or other mechanism utilizing the results of the present invention. Such software may include, but is not limited to, device drivers, operating systems, execution environments/containers, and applications.
 
This is a description of general-purpose computer system. Further, the claim limitation “obtaining, from the online merchant, content of one of the minimal data sets . . .” amounts to no more than mere instructions to apply the exception using generic computer component. For the same reason this limitation is not sufficient to provide an inventive concept. This additional limitation of “obtaining content” was considered insignificant extra-solution activity in Step 2A, Prong 2. Re-evaluating here in Step 2B, it is also determined to be well-understood, routine, and conventional activity in the field. Similarly to buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional “obtaining content” limitation of independent claims 21 and 46 receive data over a network in a merely generic manner. Therefore, the additional elements of independent claims 21 and 46 are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered 
Conclusion of Step 2B Analysis: Therefore, independent claims 21 and 46 are non-statutory under 35 USC § 101 in view of step 2B of the test. 













Dependent Claims: Dependent claims 22-24, 27, 29, and 31-33, depend on independent claim 21; and dependent claims 47-54 depend on independent claim 46 . The elements in dependent claims 22-24, 27, 29, 31-33, and 47-54, which set forth or describe the abstract idea, are: “the automatically initiating the challenge for presentation at the user device includes transmitting a message using a communication channel different from a communication channel used by the online merchant engine for the online transaction associated with the exception” (claims 22 and 47 – insignificant extra solution activity), “the reply to the KBA question is received through a communication channel different from the communication channel used by the online merchant engine for the online transaction associated with the exception” (claims 23 and 48 – further narrowing the abstract idea), “the two or more profiles comprise two or more credit histories, respectively” (claims 24 and 49 – further narrowing the abstract idea), “the minimal data set for the identified one of the online transactions includes a first name, a last name, an address, or a phone number of the individual” (claims 27 and 50 – further narrowing the abstract idea), “the private information includes a social security number” (claims 29 and 51 – further narrowing the abstract idea), “the automatically signaling whether to approve the online transaction associated with the exception, or not, is further based on comparing a duration of time from receipt of the reply to the KBA question to a threshold” (claims 31 
Conclusion of Dependent Claims Analysis: Dependent claims 22-24, 27, 29, 31-33, and 47-54, do not correct the deficiencies of independent claims 21 and 46, and they are, thus, rejected on the same basis.


Conclusion of the 35 USC § 101 Analysis: Therefore, claims 21-24, 27, 29, 31-33, and 46-54, are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Conclusion

































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Chiviendacz (US 2006/0156385 A1) discloses: “[0230] . . . to carry out a certain transaction such as a financial transaction  via an online transaction where differing screens that are 
















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619